UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT
                       ____________________

                            No. 00-31023
                          Summary Calendar
                       ____________________

                          JAMES GUILLOTT,

                                              Plaintiff-Appellant,

                               versus

               COMMERCIAL UNDERWRITERS INSURANCE CO.;
                        LEGION INSURANCE CO.,

                                              Defendants-Appellees.
____________________________________________________________

          Appeal from the United States District Court
              for the Western District of Louisiana
                           (99-CV-730)
____________________________________________________________
                           March 28, 2001

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Concerning his action for damages resulting from the loss of

his log skidder due to a fire, James Guillott contests the summary

judgment granted Commercial Underwriters Insurance Company and

Legion Insurance Company.     The district court held:    Guillott

breached a warranty in the insurance policy issued by Appellees,

which required him to clean the engine compartment and belly pans

of the skidder daily; and he also breached a condition precedent



     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
that the insured equipment be operated only by Guillott’s qualified

employees with at least one year of experience in operating such

equipment.

     Guillott contends summary judgment was inappropriate because:

the warranty provision is vague and ambiguous; and there is no

evidence that the breach of the condition precedent increased the

risk of loss.   No authority need be cited for the well-established

rules for reviewing a summary judgment awarded under Federal Rule

of Civil Procedure 56.   We review de novo, applying the same test

as did the district court.   The summary judgment record is viewed

in the light most favorable to the nonmovant, with all inferences

made in his favor; and the judgment is proper if:     there are no

genuine issues of material fact; and the movant is entitled to a

judgment as a matter of law.

     Having so reviewed the summary judgment record, including in

the light most favorable to Guillott, we conclude that summary

judgment was proper, essentially for the reasons stated in the

district court’s comprehensive and well-reasoned opinion.       See

Guillott v. Commercial Underwriter’s Ins. Co. and/or Legion Ins.

Co., No. 99-0730 (W.D. La. 19 July 2000) (unpublished).

                                                     AFFIRMED




                                 2